                  Case 1:19-cv-02065-CRC Document 9 Filed 08/22/19 Page 1 of 1
Rev. /201



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


HAZELL BROOKS, et al


                     Plaintiff
                                                      Civil No.                 19-2065        (CRC)
               vs.

DISTRICT OF COLUMBIA                                 Category L



                         Defendant




                                     REASSIGNMENT OF CIVIL CASE

      The above-entitled case was reassigned on     8/22/2019     from Judge Trevor N. McFadden

to Judge Christopher R. Cooper                       by direction of the Calendar Committee.



                                   (Case Related)


                                                                JUDGE ELLEN S. HUVELLE
                                                                Chair, Calendar and Case
                                                                Management Committee


cc:           Judge Trevor N. McFadden                            & Courtroom Deputy
              Judge Christopher R. Cooper                  & Courtroom Deputy
            Liaison, Calendar and Case Management Committee
